Citation Nr: 0124936	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  95-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran has verified periods of active duty military 
service in the Air Force from November 1942 to January 1946 
and from April 1950 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1994 VA regional office (RO) rating decision 
which denied the veteran's claim for an increased rating for 
his service-connected hearing loss, assigned a noncompensable 
rating.

A review of the statements the veteran submitted during the 
course of this appeal, reflects that in addition to his 
contentions regarding the loss of hearing acuity for which 
service connection has been established, he also experiences 
some other ear related impairment that requires medication, 
and which he believes to be linked to his military service.  
It does not appear, however, that the RO has recently 
considered a claim for service connection benefits based on 
this other ear related disability.  Since that matter has not 
been developed on appeal, and it is not inextricably 
intertwined with the issue that is on appeal, it is referred 
to the RO for appropriate action.  

In addition, it is observed that in an August 2000 statement, 
the veteran appears to have raised a claim for an increased 
rating for his service connected low back disability.  This 
matter is also referred to the RO for appropriate action.  


REMAND

As indicated in the Introduction, above, the veteran's 
current claim has been pending since 1994.  The record also 
shows that the disability at issue was last examined for VA 
purposes in May 1994, more than 7 years ago when the veteran 
was found to have mild-to-moderate-to-severe high frequency 
sloping sensorineural hearing loss bilaterally.  Although the 
veteran apparently underwent a private audiological 
examination in June 1995, which yielded similar results, in 
view of this stale record, a current examination of the 
veteran will be necessary before a final determination in 
this case can be entered.  Additionally, since the veteran 
has indicated that he has received treatment for his ears 
over the past few years, it also will be necessary to attempt 
to obtain copies of these records prior to final review of 
the veteran's claim.

This Remand will also give the RO an opportunity to consider 
the change in the law that occurred in November 2000.  This 
law, the Veterans Claims Assistance Act of 2000, (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), with implementing regulations 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:

1.  The veteran should be asked to provide a list 
containing the names of all health care 
professionals and/or facilities (private and 
governmental) where he had been treated for his 
hearing loss since 1995.  Subsequently, and after 
securing the proper authorizations where necessary, 
the RO should make arrangements in order to obtain 
all the relevant records of treatment from all the 
sources listed by the veteran which are not already 
on file.  All information obtained should be made 
part of the file.  

2.  Next, the veteran should be scheduled for an 
audiological evaluation (with audiometric testing) 
to ascertain the current severity of his bilateral 
hearing loss.  In connection with this evaluation, 
the examiner should review the claims folder, in 
order to ensure that he or she is familiar with the 
veteran's pertinent medical history, and any other 
indicated tests or studies should be accomplished.  
A notation to the effect that the file was reviewed 
in connection with the evaluation should be 
included in any report provided, together with all 
findings pertinent to VA criteria for rating 
hearing loss.  

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001), with implementing 
regulations published at 66 Fed. Reg. 45620, 45630-
32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326, are fully 
complied with and satisfied.

4.  Thereafter, the RO should enter its decision 
concerning the claim for an increased rating for 
hearing loss.  If this decision remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case, 
which must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


